Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed in the U.S. on 8/27/2020. Claims 1-20 are pending in the case. Claims 1, 10, and 11 are written in independent form.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3,-5, 7-10, 13-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Non-Patent Literature Aken et al., "Automatic Database Management System Tuning Through Large-scale Machine Learning", May 2017, SIGMOD '17: Proceedings of the 2017 ACM International Conference on Management of Data, Pages 1009–1024 (Year: 2017), hereinafter referred to as Aken.

Regarding Claim 1:
Aken teaches a method of processing a database configuration parameter, performed by a computer device, the method comprising:
(a) obtaining a current configuration parameter of a database;
Aken teaches “the OtterTune controller…connects to the target DBMS and collects its hardware profile and current knob configuration” (Page 3 Column 1 Section 3.1).
(b) determining a current database state indicator value corresponding to the current configuration parameter;
Aken teaches “the controller then starts the first observation period…where the controller will observe the DBMS and measure DBMS-independent external metrics chosen by the DBA” (Page 3 Column 1 Section 3.1).
(c) generating, by using a parameter adjustment model, parameter adjustment data based on the current database state indicator value;
Aken teaches “When OtterTune’s tuning management receives the result of a new observation period from the controller, it first stores that information in its repository” and “From this, OtterTune then computes the next configuration that the controller should install on the target DBMS” (Page 3 Column 2 Section 3.2) thereby teaching generating an adjustment to the configuration(s) based on the current state value
(d) adjusting the current configuration parameter based on the parameter adjustment data, to obtain a new configuration parameter;
Aken teaches 
“There are two distinct steps that take place after each observation period that determine what kind of configuration the system will recommend. In the first step, OtterTune tries to “understand” the target workload and map it to a workload for the same DBMS and hardware profile that it has seen (and tuned) in the past. Once the tuning manager has found the best match using the data that it has collected so far, it then starts the second step where it recommends a knob configuration that is specifically designed to improve the target objective for the current workload, DBMS, and hardware.” (Page 3 Column 2 Section 3.1).
Therefore, Aken teaches adjusting the current configuration parameter based on the adjustment data to obtain new knob configuration parameters to recommend.
(e) updating the current configuration parameter to the new configuration parameter; and
Aken teaches “to assist the DBA with deciding whether to terminate the tuning session, OtterTune provides the controller with an estimate of how much better the recommended configuration is  compared to the best configuration that it has seen so far” (Page 3 Column 2 Section 3.1) thereby teaching updating the knob configuration with the recommended knob configuration to improve the target objective for the current workload.
(f) repeating operations (b)-(e) until an adjustment termination condition is met, to obtain the updated current configuration parameter as a recommended configuration parameter upon adjustment termination.
Aken teaches “to assist the DBA with deciding whether to terminate the tuning session, OtterTune provides the controller with an estimate of how much better the recommended configuration is compared to the best configuration that it has seen so far” and “this process continues until the DBA is satisfied with the improvements over the initial configuration” (Page 3 Column 2 Section 3.1).

Regarding Claim 3:
Aken further teaches:
wherein the determining the current database state indicator value comprises:
obtaining a database access history record;
Aken teaches “OtterTune tries to ‘understand’ the target workload and map it to a workload for the same DBMS and hardware profile that it has seen (and tuned) in the past” (Page 3 Column 2 Section 3.1).
accessing, based on the database access history record, a database configured by using the current configuration parameter; and
Aken teaches “OtterTune tries to ‘understand’ the target workload and map it to a workload for the same DBMS and hardware profile that it has seen (and tuned) in the past” (Page 3 Column 2 Section 3.1) thereby teaching storing historical records of past DBMS and hardware profiles. Aken further teaches connecting to the target DBMS and collecting its hardware profile and current knob configuration (Page 3 Column 1 Section 3.1).
obtaining the current database state indicator value by accessing the database.
Aken teaches connecting to the target DBMS to collect its hardware profile and current knob configuration and obtain a current state based on a first observation period (Page 3 Column 1 Section 3.1).

Regarding Claim 4:
Aken further teaches:
wherein the generating the parameter adjustment data comprises:
iteratively adjusting the current configuration parameter and determining a corresponding performance variation through the parameter adjustment model based on the current database state indicator value and the current configuration parameter;
Aken teaches iteratively performing the adjustment steps to the current knob configurations by teaching “this process continues until the DBA is satisfied with the improvements over the initial configuration” (Page 3 Column 2 Section 3.1).
determining a maximum performance variation accumulation value, by using a performance variation accumulation value function that is based on each performance variation; and
Aken teaches “OtterTune uses gradient descent [29] to find the local optimum on the surface predicted by the GP model using a set of configurations, called the initialization set, as starting points” (Page 7 Column 2 Section 6.2)
obtaining the parameter adjustment data corresponding to the maximum performance variation accumulation value.
Aken teaches “There are two types of configurations in the initialization set: the first are the
top-performing configurations that have been completed in the current tuning session, and the second are configurations for which the value of each knob is chosen at random from within the range of
valid values for that knob.” where “during each iteration of gradient descent, the optimizer takes a ‘step’ in the direction of the local optimum until it converges or has reached the limit on the maximum number of steps it can take” (Page 7 Column 2 Section 6.2) thereby teaching obtained the parameter adjustment (step) corresponding to the maximum performance variation accumulation value (local optimum).

Regarding Claim 5:
Aken further teaches:
wherein the iteratively adjusting the current configuration parameter and determining the corresponding performance variation comprise:
determining predicted parameter adjustment data through the parameter adjustment model based on the current database state indicator value;
Aken teaches 
“There are two distinct steps that take place after each observation period that determine what kind of configuration the system will recommend. In the first step, OtterTune tries to “understand” the target workload and map it to a workload for the same DBMS and hardware profile that it has seen (and tuned) in the past. Once the tuning manager has found the best match using the data that it has collected so far, it then starts the second step where it recommends a knob configuration that is specifically designed to improve the target objective for the current workload, DBMS, and hardware.” (Page 3 Column 2 Section 3.1).
adjusting, in a current adjustment, the current configuration parameter based on the predicted parameter adjustment data, to obtain a predicted configuration parameter;
Aken teaches “to assist the DBA with deciding whether to terminate the tuning session, OtterTune provides the controller with an estimate of how much better the recommended configuration is compared to the best configuration that it has seen so far” and “this process continues until the DBA is satisfied with the improvements over the initial configuration” (Page 3 Column 2 Section 3.1) thereby teaching adjusting the current configuration parameter to obtain the recommended configuration parameter.
determining a predicted database state indicator value and a predicted performance indicator value that correspond to the predicted configuration parameter;
Aken teaches “to assist the DBA with deciding whether to terminate the tuning session, OtterTune provides the controller with an estimate of how much better the recommended configuration is compared to the best configuration that it has seen so far” (Page 3 Column 2 Section 3.1) thereby teaching determining a predicted database state indicator and predicted performance indicator value for estimating how much better the recommended configuration is.
determining, based on the predicted performance indicator value, a performance variation corresponding to a configuration parameter after the current adjustment; and
Aken teaches “to assist the DBA with deciding whether to terminate the tuning session, OtterTune provides the controller with an estimate of how much better the recommended configuration is compared to the best configuration that it has seen so far” and “this process continues until the DBA is satisfied with the improvements over the initial configuration” (Page 3 Column 2 Section 3.1).
performing an iteration by using the predicted database state indicator value as the current database state indicator value until an iteration stop condition is met.
Aken teaches “to assist the DBA with deciding whether to terminate the tuning session, OtterTune provides the controller with an estimate of how much better the recommended configuration is compared to the best configuration that it has seen so far” and “this process continues until the DBA is satisfied with the improvements over the initial configuration” (Page 3 Column 2 Section 3.1).

Regarding Claim 7:
Aken further teaches:
wherein the determining the performance variation comprises:
obtaining a quantity of times that the current configuration parameter is adjusted in the iteration; and
Aken teaches counting the number of iterations being performed by teaching “during each iteration of gradient descent, the optimizer takes a ‘step’ in the direction of the local optimum until it converges or has reached the limit on the maximum number of steps it can take” (Page 7 Column 2 Section 6.2)
determining, based on the predicted performance indicator value and the quantity of times, the performance variation corresponding to the configuration parameter after the current adjustment, the performance variation being negatively correlated to the quantity of times and being positively correlated to the predicted performance indicator value.
Aken teaches “to assist the DBA with deciding whether to terminate the tuning session, OtterTune provides the controller with an estimate of how much better the recommended configuration is compared to the best configuration that it has seen so far” and “this process continues until the DBA is satisfied with the improvements over the initial configuration” (Page 3 Column 2 Section 3.1). Therefore, Aken teaches the estimate being based on the predicted performance indicator value and the quantity of times where the performance variation is negatively correlated to the quantity of times because Aken teaches “during each iteration of gradient descent, the optimizer takes a ‘step’ in the direction of the local optimum” (Page 7 Column 2 Section 6.2) thereby getting closer to the local optimum with each iteration.

Regarding Claim 8:
Aken further teaches after the generating the parameter adjustment data:
obtaining a database performance improvement value corresponding to the parameter adjustment data;
generating random parameter adjustment data;
Aken teaches “the second are configuration for which the value of each knob is chosen at random from within the range of valid values for that knob” Page 7 Column 2 Section 6.2) thereby teaching generating random parameter adjustments to achieve the random configuration values for each knob.
determining a database performance improvement value corresponding to the random parameter adjustment data;
Aken teaches evaluating “different knob configurations” where “for each workload, we performed parameter sweep across the knobs using random values” (Page 8 Column 2 Section 7.2) and running the system, thereby determining performance improvement values corresponding to the random parameter adjustment data.
detecting whether the obtained database performance improvement value is less than the determined database performance improvement value; and
Aken teaches “OtterTune chooses when selecting the next configuariton depends on the variance of the data points in its GP model” and “it always chooses the configuariton with the greatest expected improvement” (Page 7 Column 2 Seciton 6.2).
Aken also teaches “the ratio of top-performing configurations to random configurations is 1-to-10” (Page 7 Column 2 Section 6.2)
updating the parameter adjustment data according to the random parameter adjustment data based on the obtained database performance improvement value being less than the determined database performance improvement value.
Aken teaches “the ratio of top-performing configurations to random configurations is 1-to-10” and determining when to adjust using the random configurations (Page 7 Column 2 Section 6.2).

Regarding Claim 9:
Aken further teaches:
wherein the updating comprises:
obtaining a database performance indicator value corresponding to the new configuration parameter; and
Aken teaches 
“There are two distinct steps that take place after each observation period that determine what kind of configuration the system will recommend. In the first step, OtterTune tries to “understand” the target workload and map it to a workload for the same DBMS and hardware profile that it has seen (and tuned) in the past. Once the tuning manager has found the best match using the data that it has collected so far, it then starts the second step where it recommends a knob configuration that is specifically designed to improve the target objective for the current workload, DBMS, and hardware.” and “This process continues until the DBA is satisfied with the improvements over the initial configuration.” (Page 3 Column 2 Section 3.1).
Therefore, Aken teaches obtaining, in the new iteration, the database performance indicator for the new knob configurations recommended in the previous iteration and implemented in the new/current iteration.
based on the obtained database performance indicator value not matching a preset performance indicator value in the adjustment termination condition, or based on a quantity of cycles being less than a preset quantity, updating the current configuration parameter to the new configuration parameter.
Aken teaches “during each iteration of gradient descent, the optimizer takes a ‘step’ in the direction of the local optimum until it converges or has reached the limit on the maximum number of steps it can take” (Page 7 Column 2 Section 6.2)

Regarding Claim 10:
Some of the limitations herein are similar to some or all of the limitations of Claim 1.

Aken further teaches an apparatus for processing a configuration parameter, the apparatus comprising:
at least one memory configured to store program code; and
Aken teaches “we conducted all our deployment experiments on Amazon EC2. Each experiment consists of two instances. The first instance is OtterTune’s controller that we integrated with the OLTP-Bench Framework. These clients are deployed on m4.large instances with 4 vCPUs and 16 GB RAM. The second instance is used for the target DBMS deployment. We used m3.xlarge instances with 4 vCPUs and 15GB RAM. We deployed OtterTune’s tuning manager and repository on a local server with 20 cores and 128 GB RAM” (Page 8 Column 1 Section 7). Therefore, Aken teaches memory configured to store program code and CPUs for reading the code to execute the steps described by Aken.
at least one processor configured to read the program code and operate as instructed by the program code.
Aken teaches “we conducted all our deployment experiments on Amazon EC2. Each experiment consists of two instances. The first instance is OtterTune’s controller that we integrated with the OLTP-Bench Framework. These clients are deployed on m4.large instances with 4 vCPUs and 16 GB RAM. The second instance is used for the target DBMS deployment. We used m3.xlarge instances with 4 vCPUs and 15GB RAM. We deployed OtterTune’s tuning manager and repository on a local server with 20 cores and 128 GB RAM” (Page 8 Column 1 Section 7). Therefore, Aken teaches memory configured to store program code and CPUs for reading the code to execute the steps described by Aken.

Regarding Claim 13:
All of the limitations herein are similar to some or all of the limitations of Claim 3.

Regarding Claim 14:
All of the limitations herein are similar to some or all of the limitations of Claim 4.

Regarding Claim 15:
All of the limitations herein are similar to some or all of the limitations of Claim 5.

Regarding Claim 17:
All of the limitations herein are similar to some or all of the limitations of Claim 7.

Regarding Claim 18:
All of the limitations herein are similar to some or all of the limitations of Claim 8.

Regarding Claim 19:
All of the limitations herein are similar to some or all of the limitations of Claim 9.

Regarding Claim 20:
Aken further teaches:
a non-transitory storage medium, storing a computer program, the computer program, being executed by a processor, causing the processor to perform operations.
Aken teaches “we conducted all our deployment experiments on Amazon EC2. Each experiment consists of two instances. The first instance is OtterTune’s controller that we integrated with the OLTP-Bench Framework. These clients are deployed on m4.large instances with 4 vCPUs and 16 GB RAM. The second instance is used for the target DBMS deployment. We used m3.xlarge instances with 4 vCPUs and 15GB RAM. We deployed OtterTune’s tuning manager and repository on a local server with 20 cores and 128 GB RAM” (Page 8 Column 1 Section 7). Therefore, Aken teaches memory configured to store program code and CPUs for reading the code to execute the steps described by Aken.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Aken and further in view of Miao (U.S. Pre-Grant Publication No. 2015/0170053).

Regarding Claim 2:
Aken explicitely teaches all of the limitations of the claimed invention as stated above except:
receiving a parameter adjustment instruction that is triggered through a user account; and
determining the adjustment termination condition according to the parameter adjustment instruction,
wherein the obtaining the current configuration parameter comprises:
obtaining a current configuration parameter of a database corresponding to the user account.

However, in the related field of endeavor of machine learning models, Miao teaches:
receiving a parameter adjustment instruction that is triggered through a user account; and
Miao teaches personalizing machine learning “based, at least in part, on the information collected locally by the personal computing device” (Abstract)
determining the adjustment termination condition according to the parameter adjustment instruction,
Miao teaches “machine learning may be personalized to individual users of personal computing devices, and can be used to increase machine learning prediction accuracy and speed, and/or reduce memory footprint” (Abstract) thereby teaching adjusting conditions to change the accuracy, speed, and/or memory preferences.
wherein the obtaining the current configuration parameter comprises:
obtaining a current configuration parameter of a database corresponding to the user account.
Miao teaches “selecting a subset of a machine learning model to load into memory” based on the personalization for an individual user (Abstract).

Thus it would have been obvious to a person having ordinary skill in the art, having the teachings of Miao and Aken at the time that the claimed invention was effectively filed, to have combined the machine learning personalization to individual users of personal computing devices, as taught by Miao, with the system and method for tuning a database management system, as taught by Aken.
One would have been motivated to make such combination because Miao teaches using personalized data for individual users “to increase machine learning prediction accuracy and speed, and/or reduce memory footprint” (Abstract).

Regarding Claim 11:
Some of the limitations herein are similar to some or all of the limitations of Claims 1 and 2.

Aken further teaches an apparatus for configuring a database parameter, the apparatus comprising:
at least one memory configured to store program code; and
Aken teaches “we conducted all our deployment experiments on Amazon EC2. Each experiment consists of two instances. The first instance is OtterTune’s controller that we integrated with the OLTP-Bench Framework. These clients are deployed on m4.large instances with 4 vCPUs and 16 GB RAM. The second instance is used for the target DBMS deployment. We used m3.xlarge instances with 4 vCPUs and 15GB RAM. We deployed OtterTune’s tuning manager and repository on a local server with 20 cores and 128 GB RAM” (Page 8 Column 1 Section 7). Therefore, Aken teaches memory configured to store program code and CPUs for reading the code to execute the steps described by Aken.
at least one processor configured to read the program code and operate as instructed by the program code:
Aken teaches “we conducted all our deployment experiments on Amazon EC2. Each experiment consists of two instances. The first instance is OtterTune’s controller that we integrated with the OLTP-Bench Framework. These clients are deployed on m4.large instances with 4 vCPUs and 16 GB RAM. The second instance is used for the target DBMS deployment. We used m3.xlarge instances with 4 vCPUs and 15GB RAM. We deployed OtterTune’s tuning manager and repository on a local server with 20 cores and 128 GB RAM” (Page 8 Column 1 Section 7). Therefore, Aken teaches memory configured to store program code and CPUs for reading the code to execute the steps described by Aken.

Regarding Claim 12:
All of the limitations herein are similar to some or all of the limitations of Claim 2.


Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Aken and further in view of Harik (U.S. Pre-Grant Publication No. 2014/0214735).

Regarding Claim 6:
Aken further teaches:
wherein the determining the maximum performance variation accumulation value comprises:
obtaining a model parameter of a first model in the parameter adjustment model;
Aken teaches “GP regression is a state-of-the-art technique with power approximately equal to that of deep networks”.
inputting the obtained model parameter into a second neural network model in the parameter adjustment model; and
Aken teaches “the crux of our approach is to train machine learning (ML) models from measurements collected from previous tunings” (Page 1 Column 2 Section 1) thereby teaching inputting model parameters into machine learning models
determining the maximum performance variation accumulation value by using the performance variation accumulation value function through the second model, and
Aken teaches “OtterTune uses gradient descent [29] to find the local optimum on the surface predicted by the GP model using a set of configurations, called the initialization set, as starting points” (Page 7 Column 2 Section 6.2).
wherein the obtaining the parameter adjustment data corresponding to the maximum performance variation accumulation value comprises:
performing gradient descent processing on the maximum performance variation accumulation value, to obtain a maximum estimated accumulation value matching the maximum performance variation accumulation value; and
Aken teaches obtaining the maximum estimated accumulation value matching the maximum performance variation by teaching “OtterTune uses gradient descent [29] to find the local optimum on the surface predicted by the GP model using a set of configurations, called the initialization set, as starting points” (Page 7 Column 2 Section 6.2) and “during each iteration of gradient descent, the optimizer takes a ‘step’ in the direction of the local optimum until it converges or has reached the limit on the maximum number of steps it can take” (Page 7 Column 2 Section 6.2)
determining the parameter adjustment data corresponding to the maximum estimated accumulation value through the first neural network model.
Aken teaches “There are two types of configurations in the initialization set: the first are the
top-performing configurations that have been completed in the current tuning session, and the second are configurations for which the value of each knob is chosen at random from within the range of
valid values for that knob.” where “during each iteration of gradient descent, the optimizer takes a ‘step’ in the direction of the local optimum until it converges or has reached the limit on the maximum number of steps it can take” (Page 7 Column 2 Section 6.2) thereby teaching obtained the parameter adjustment (step) corresponding to the maximum performance variation accumulation value (local optimum).

Aken explicitely teaches all of the limitations of the claimed invention as stated above except:
a first and second model as a first and second neural network model.

However, in the related field of endeavor of predictive models using gradient descent, Harik teaches:
a first and second model as a first and second neural network model.
Harik teaches “a predictive model may be implemented, for example, in a neural network” (Para. [0007]).

Thus it would have been obvious to a person having ordinary skill in the art, having the teachings of Harik and Aken at the time that the claimed invention was effectively filed, to have combined the neural network as a predictive model, as taught by Harik, with the system and method for tuning a database management system, as taught by Aken.
One would have been motivated to make such combination because Harik teaches improving performance “at the gradient descent step, such as by adding a momentum term” (Para. [0011]).

Regarding Claim 16:
All of the limitations herein are similar to some or all of the limitations of Claim 6.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Non-Patent Literature Karanam et al., "Analysis of Fuzzy with Neuro-Fuzzy Approach to Self-Tune Database System", 2017, 2017 International Conference on Nascent Technologies in Engineering (ICNTE) (Year: 2017) teaches to tune the database system, the database administrator (DBA) has to continuously monitor the DBMS and several other system parameters so as to enhance the performance of the system, and also ensure proper utilization of system resources. The manual tuning is not only tedious, but it may also result in system instability due to over or under-tuning of system parameters. Hence, the trend in modern database systems is to implement selftuning mechanisms to relieve the DBA of the tedious task. The control architecture proposed is based on the Fuzzy Logic and Neural Networks. The proposed method has been validated under TPC-C workload and has shown significant improvement in performance.
Dutt et al. (U.S. Pre-Grant Publication No. 2005/0066155) teaches a process that is typically repeated for each different vendor's databases, which are included in a networked computer system. In a system including database products from several vendors, the resultant configuration files may reflect the differences in the various vendors' approaches to specification of configuration parameters. This may add complexity to configuring an application server to make use of the configuration parameters for the different data sources. Once configuration has been accomplished, verification of the configuration normally includes deploying an application and attempting to execute transactions. When problems with the transactions arise, the solution frequently involves iterative adjustment of database configuration parameters and retesting.
Moussa et al. (U.S. Pre-Grant Publication No. 2008/0319933) teaches an architecture, systems and methods for a scalable artificial neural network, wherein the architecture includes: an input layer; at least one hidden layer; an output layer; and a parallelization subsystem configured to provide a variable degree of parallelization to the input layer, at least one hidden layer, and output layer. In a particular case, the architecture includes a back-propagation subsystem that is configured to adjust weights in the scalable artificial neural network in accordance with the variable degree of parallelization.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195. The examiner can normally be reached Monday-Friday 9:30am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F MAY/Examiner, Art Unit 2154                                                                                                                                                                                                        6/18/2022

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154